

Exhibit 10.1
2010 STOCK OPTION PLAN
OF
NICARAGUA RISING, INC.


1.  
PURPOSES OF THE PLAN



The purposes of the 2010 Stock Option Plan (the “Plan”) of Nicaragua Rising,
Inc., a Nevada corporation (the “Company”), are to:


(a)                 Encourage selected employees, directors and consultants to
improve operations and increase profits of the Company;


(b)                 Encourage selected employees, directors and consultants to
accept or continue employment or association with the Company or its Affiliates;
and


(c)                 Increase the interest of selected employees, directors and
consultants in the Company's welfare through participation in the growth in
value of the common stock of the Company (the “Shares”).


Options granted under this Plan (“Options”) may be “incentive stock options”
(“ISOs”) intended to satisfy the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”),
or “non-qualified stock options” (“NQSOs”).


2.  
ELIGIBLE PERSONS



Every person who at the date of grant of an Option is an employee of the Company
or of any Affiliate (as defined below) of the Company is eligible to receive
NQSOs or ISOs under this Plan.  Every person who at the date of grant is a
consultant to, or non-employee director of, the Company or any Affiliate (as
defined below) of the Company is eligible to receive NQSOs under this Plan.  The
term “Affiliate” as used in the Plan means a parent or subsidiary corporation as
defined in the applicable provisions (currently Sections 424(e) and (f),
respectively) of the Code.  The term “employee” (within the meaning of Section
3401(c) of the Code) includes an officer or director who is an employee of the
Company.  The term “consultant” includes persons employed by, or otherwise
affiliated with, a consultant.


3.  
STOCK SUBJECT TO THIS PLAN; MAXIMUM NUMBER OF GRANTS



Subject to the provisions of Section 6.1.1 of the Plan, the total number of
Shares which may be issued under Options granted pursuant to this Plan shall not
exceed six million (6,000,000) Shares. The Shares covered by the portion of any
grant under the Plan which expires unexercised shall become available again for
grants under the Plan.


4.  
ADMINISTRATION



(a)                 The Plan shall be administered by either the Board of
Directors of the Company (the “Board”) or by a committee (the “Committee”) to
which administration of the Plan, or of part of the Plan, may be delegated by
the Board (in either case, the “Administrator”).  The Board shall appoint and
remove members of such Committee, if any, in its discretion in accordance with
applicable laws. If necessary in order to comply with Rule 16b-3 under the

 
 

--------------------------------------------------------------------------------

 

Exchange Act and Section 162(m) of the Code, the Committee shall, in the Board's
discretion, be comprised solely of “non-employee directors” within the meaning
of said Rule 16b-3 and “outside directors” within the meaning of Section 162(m)
of the Code. The foregoing notwithstanding, the Administrator may delegate
nondiscretionary administrative duties to such employees of the Company as it
deems proper and the Board, in its absolute discretion, may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan.


(b)                 Subject to the other provisions of this Plan, the
Administrator shall have the authority, in its discretion: (i) to grant Options;
(ii) to determine the fair market value of the Shares subject to Options; (iii)
to determine the exercise price of Options granted; (iv) to determine the
persons to whom, and the time or times at which, Options shall be granted, and
the number of shares subject to each Option; (v) to interpret this Plan; (vi) to
prescribe, amend, and rescind rules and regulations relating to this Plan; (vii)
to determine the terms and provisions of each Option granted (which need not be
identical), including but not limited to, the time or times at which Options
shall be exercisable; (viii) with the consent of the optionee, to modify or
amend any Option; (ix) to defer (with the consent of the optionee) the exercise
date of any Option; (x) to authorize any person to execute on behalf of the
Company any instrument evidencing the grant of an Option; and (xi) to make all
other determinations deemed necessary or advisable for the administration of
this Plan.  The Administrator may delegate nondiscretionary administrative
duties to such employees of the Company as it deems proper.


(c)                 All questions of interpretation, implementation, and
application of this Plan shall be determined by the Administrator.  Such
determinations shall be final and binding on all persons.


5.  
GRANTING OF OPTIONS; OPTION AGREEMENT



(a)                 No Options shall be granted under this Plan after 10 years
from the date of adoption of this Plan by the Board.


(b)                 Each Option shall be evidenced by a written stock option
agreement, in form satisfactory to the Administrator, executed by the Company
and the person to whom such Option is granted.


(c)                 The stock option agreement shall specify whether each Option
it evidences is an NQSO or an ISO.


(d)                 Subject to Section 6.3.3 with respect to ISOs, the
Administrator may approve the grant of Options under this Plan to persons who
are expected to become employees, directors or consultants of the Company, but
are not employees, directors or consultants at the date of approval, and the
date of approval shall be deemed to be the date of grant unless otherwise
specified by the Administrator.


6.  
TERMS AND CONDITIONS OF OPTIONS



Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1.   NQSOs shall also be subject to the terms and
conditions set forth in Section 6.2, but not those set forth in Section 6.3.
ISOs shall also be subject to the terms and conditions set forth in Section 6.3,
but not those set forth in Section 6.2.



 
2

--------------------------------------------------------------------------------

 

6.1                 Terms and Conditions to Which All Options Are Subject.  All
Options granted under this Plan shall be subject to the following terms and
conditions:


6.1.1                    Changes in Capital Structure.  Subject to Section
6.1.2, if the stock of the Company is changed by reason of a stock split,
reverse stock split, stock dividend, or recapitalization, combination or
reclassification, appropriate adjustments shall be made by the Board in (a) the
number and class of shares of stock subject to this Plan and each Option
outstanding under this Plan, and (b) the exercise price of each outstanding
Option; provided, however, that the Company shall not be required to issue
fractional shares as a result of any such adjustments.  Each such adjustment
shall be subject to approval by the Board in its sole discretion.


6.1.2                    Corporate Transactions.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
optionee at least 30 days prior to such proposed action.  To the extent not
previously exercised, all Options will terminate immediately prior to the
consummation of such proposed action; provided, however, that the Administrator,
in the exercise of its sole discretion, may permit exercise of any Options prior
to their termination, even if such Options were not otherwise exercisable.  In
the event of a merger or consolidation of the Company with or into another
corporation or entity in which the Company does not survive, or in the event of
a sale of all or substantially all of the assets of the Company in which the
shareholders of the Company receive securities of the acquiring entity or an
affiliate thereof, all Options shall be assumed or equivalent options shall be
substituted by the successor corporation (or other entity) or a parent or
subsidiary of such successor corporation (or other entity); provided, however,
that if such successor does not agree to assume the Options or to substitute
equivalent options therefor, the Administrator, in the exercise of its sole
discretion, may permit the exercise of any of the Options prior to consummation
of such event, even if such Options were not otherwise exercisable.


6.1.3                    Time of Option Exercise.  Subject to Section 5 and
Section 6.3.4, Options granted under this Plan shall be exercisable (a)
immediately as of the effective date of the stock option agreement granting the
Option, or (b) in accordance with a schedule as may be set by the Administrator
(each such date on such schedule, the “Vesting Base Date”) and specified in the
written stock option agreement relating to such Option. In any case, no Option
shall be exercisable until a written stock option agreement in form satisfactory
to the Company is executed by the Company and the optionee.


6.1.4                    Option Grant Date.  The date of grant of an Option
under this Plan shall be the date as of which the Administrator approves the
grant.


6.1.5                    Nontransferability of Option Rights.  Except with the
express written approval of the Administrator which approval the Administrator
is authorized to give only with respect to NQSOs, no Option granted under this
Plan shall be assignable or otherwise transferable by the optionee except by
will, by the laws of descent and distribution or pursuant to a qualified
domestic relations order.  During the life of the optionee, an Option shall be
exercisable only by the optionee.


6.1.6                    Payment.  Except as provided below, payment in full, in
cash, shall be made for all stock purchased at the time written notice of
exercise of an Option is given to the Company, and proceeds of any payment shall
constitute general funds of the Company.  The Administrator, in the exercise of
its absolute discretion, may authorize any one or more of the following
additional methods of payment:

 
3

--------------------------------------------------------------------------------

 



(a)         Subject to the discretion of the Administrator and the terms of the
stock option agreement granting the Option, delivery by the optionee of Shares
already owned by the optionee for all or part of the Option price, provided the
fair market value (determined as set forth in Section 6.1.10) of such Shares
being delivered is equal on the date of exercise to the Option price, or such
portion thereof as the optionee is authorized to pay by delivery of such stock;
and


(b)         Subject to the discretion of the Administrator, through the
surrender of Shares then issuable upon exercise of the Option, provided the fair
market value (determined as set forth in Section 6.1.10) of such Shares is equal
on the date of exercise to the Option price, or such portion thereof as the
optionee is authorized to pay by surrender of such stock.


6.1.7                    Termination of Employment.  If for any reason other
than death or permanent and total disability, an optionee ceases to be employed
by the Company or any of its Affiliates (such event being called a
“Termination”), Options held at the date of Termination (to the extent then
exercisable) may be exercised in whole or in part at any time within three
months of the date of such Termination, or such other period of not less than 30
days after the date of such Termination as is specified in the Option Agreement
or by amendment thereof (but in no event after the Expiration Date); provided,
however, that if such exercise of the Option would result in liability for the
optionee under Section 16(b) of the Exchange Act, then such three-month period
automatically shall be extended until the tenth day following the last date upon
which optionee has any liability under Section 16(b) (but in no event after the
Expiration Date).  If an optionee dies or becomes permanently and totally
disabled (within the meaning of Section 22(e)(3) of the Code) while employed by
the Company or an Affiliate or within the period that the Option remains
exercisable after Termination, Options then held (to the extent then
exercisable) may be exercised, in whole or in part, by the optionee, by the
optionee's personal representative or by the person to whom the Option is
transferred by devise or the laws of descent and distribution, at any time
within twelve months after the death or twelve months after the permanent and
total disability of the optionee or any longer period specified in the Option
Agreement or by amendment thereof (but in no event after the Expiration Date).
For purposes of this Section 6.1.7, “employment” includes service as a director
or as a consultant.  For purposes of this Section 6.1.7, an optionee's
employment shall not be deemed to terminate by reason of sick leave, military
leave or other leave of absence approved by the Administrator, if the period of
any such leave does not exceed 90 days or, if longer, if the optionee's right to
reemployment by the Company or any Affiliate is guaranteed either contractually
or by statute.


6.1.8                    Withholding and Employment Taxes.  At the time of
exercise of an Option and as a condition thereto, or at such other time as the
amount of such obligations becomes determinable (the “Tax Date”), the optionee
shall remit to the Company in cash all applicable federal and state withholding
and employment taxes.  Such obligation to remit may be satisfied, if authorized
by the Administrator in its sole discretion, after considering any tax,
accounting and financial consequences, by the optionee's (i) delivery of a
promissory note in the required amount on such terms as the Administrator deems
appropriate, (ii) tendering to the Company previously owned Shares or other
securities of the Company with a fair market value equal to the required amount,
or (iii) agreeing to have Shares (with a fair market value equal to the required
amount) which are acquired upon exercise of the Option withheld by the Company.


6.1.9                    Other Provisions.  Each Option granted under this Plan
may contain such other terms, provisions, and conditions not inconsistent with
this Plan as may be

 
4

--------------------------------------------------------------------------------

 

determined by the Administrator, and each ISO granted under this Plan shall
include such provisions and conditions as are necessary to qualify the Option as
an “incentive stock option” within the meaning of Section 422 of the Code.


6.1.10                    Determination of Value.  For purposes of the Plan, the
fair market value of Shares or other securities of the Company shall be
determined as follows:


(a)         Fair market value shall be the closing price of such stock on the
date before the date the value is to be determined on the principal recognized
securities exchange or recognized securities market on which such stock is
reported, but if selling prices are not reported, its fair market value shall be
the mean between the high bid and low asked prices for such stock on the date
before the date the value is to be determined (or if there are no quoted prices
for such date, then for the last preceding business day on which there were
quoted prices).


(b)         In the absence of an established market for the stock, the fair
market value thereof shall be determined in good faith by the Administrator,
with reference to the Company's net worth, prospective earning power,
dividend-paying capacity, and other relevant factors, including the goodwill of
the Company, the economic outlook in the Company's industry, the Company's
position in the industry, the Company's management, and the values of stock of
other corporations in the same or similar line of business.


6.1.11                    Option Term.  Subject to Section 6.3.4, no Option
shall be exercisable more than 10 years after the date of grant, or such lesser
period of time as is set forth in the stock option agreement (the end of the
maximum exercise period stated in the stock option agreement is referred to in
this Plan as the “Expiration Date”).


6.2                 Terms and Conditions to Which Only NQSOs Are
Subject.  Options granted under this Plan which are designated as NQSOs shall be
subject to the following terms and conditions:


6.2.1                    Exercise Price.


(a)         Except as set forth in Section 6.2.1(b), the exercise price of an
NQSO shall be not less than 85% of the fair market value (determined in
accordance with Section 6.1.10) of the stock subject to the Option on the date
of grant.


(b)         To the extent required by applicable laws, rules and regulations,
the exercise price of a NQSO granted to any person who owns, directly or by
attribution under the Code (currently Section 424(d)), stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company or of any Affiliate (a “Ten Percent Shareholder”) shall in no event
be less than 110% of the fair market value (determined in accordance with
Section 6.1.10) of the stock covered by the Option at the time the Option is
granted.


6.3                 Terms and Conditions to Which Only ISOs Are Subject. Options
granted under this Plan which are designated as ISOs shall be subject to the
following terms and conditions:


6.3.1                    Exercise Price.



 
5

--------------------------------------------------------------------------------

 



(a)         Except as set forth in Section 6.3.1(b), the exercise price of an
ISO shall be determined in accordance with the applicable provisions of the Code
and shall in no event be less than the fair market value (determined in
accordance with Section 6.1.10) of the stock covered by the Option at the time
the Option is granted.


(b)         The exercise price of an ISO granted to any Ten Percent Shareholder
shall in no event be less than 110% of the fair market value (determined in
accordance with Section 6.1.10) of the stock covered by the Option at the time
the Option is granted.


6.3.2                    Disqualifying Dispositions.  If stock acquired by
exercise of an ISO granted pursuant to this Plan is disposed of in a
“disqualifying disposition” within the meaning of Section 422 of the Code (a
disposition within two years from the date of grant of the Option or within one
year after the transfer such stock on exercise of the Option), the holder of the
stock immediately before the disposition shall promptly notify the Company in
writing of the date and terms of the disposition and shall provide such other
information regarding the Option as the Company may reasonably require.


6.3.3                    Grant Date.  If an ISO is granted in anticipation of
employment as provided in Section 5(d), the Option shall be deemed granted,
without further approval, on the date the grantee assumes the employment
relationship forming the basis for such grant, and, in addition, satisfies all
requirements of this Plan for Options granted on that date.


6.3.4                    Term.  Notwithstanding Section 6.1.11, no ISO granted
to any Ten Percent Shareholder shall be exercisable more than five years after
the date of grant.


7.  
MANNER OF EXERCISE



(a)                 An optionee wishing to exercise an Option shall give written
notice to the Company at its principal executive office, to the attention of the
officer of the Company designated by the Administrator, accompanied by payment
of the exercise price and withholding taxes as provided in Sections 6.1.6 and
6.1.8. The date the Company receives written notice of an exercise hereunder
accompanied by payment of the exercise price will be considered as the date such
Option was exercised.


(b)                 Promptly after receipt of written notice of exercise of an
Option and the payments called for by Section 7(a), the Company shall, without
stock issue or transfer taxes to the optionee or other person entitled to
exercise the Option, deliver to the optionee or such other person a certificate
or certificates for the requisite number of shares of stock.  An optionee or
permitted transferee of the Option shall not have any privileges as a
shareholder with respect to any shares of stock covered by the Option until the
date of issuance (as evidenced by the appropriate entry on the books of the
Company or a duly authorized transfer agent) of such shares.


8.  
EMPLOYMENT OR CONSULTING RELATIONSHIP



Nothing in this Plan or any Option granted hereunder shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate any optionee's employment or consulting at any time, nor confer upon
any optionee any right to continue in the employ of, or consult with, the
Company or any of its Affiliates.

 
6

--------------------------------------------------------------------------------

 



9.  
CONDITIONS UPON ISSUANCE OF SHARES



Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended (the “Securities Act”).


10.  
NON-EXCLUSIVITY OF THE PLAN



The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.


11.  
AMENDMENTS TO PLAN



The Board may at any time amend, alter, suspend or discontinue this Plan.
Without the consent of an optionee, no amendment, alteration, suspension or
discontinuance may adversely affect outstanding Options except to conform this
Plan and ISOs granted under this Plan to the requirements of federal or other
tax laws relating to incentive stock options.  No amendment, alteration,
suspension or discontinuance shall require shareholder approval unless (a)
shareholder approval is required to preserve incentive stock option treatment
for federal income tax purposes or (b) the Board otherwise concludes that
shareholder approval is advisable.


12.  
EFFECTIVE DATE OF PLAN; TERMINATION



This Plan shall become effective upon adoption by the Board; provided, however,
that no Option shall be exercisable unless and until written consent of the
shareholders of the Company, or approval of shareholders of the Company voting
at a validly called shareholders' meeting, is obtained within twelve months
after adoption by the Board.  If such shareholder approval is not obtained
within such time, Options granted hereunder shall be of the same force and
effect as if such approval was obtained except that all ISOs granted hereunder
shall be treated as NQSOs. Options may be granted and exercised under this Plan
only after there has been compliance with all applicable federal and state
securities laws.  This Plan shall terminate within ten years from the date of
its adoption by the Board.
 
 
 
 
 

 



 
7

--------------------------------------------------------------------------------

 
